DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.  This is in response to the communications filed on 25 May 2021.
2.  Claims 1-20 are pending in the application.
3.  Claims 1-5 and 9-13 have been rejected.
4.  Claims 17-20 have been allowed.
5.  Claims 6-8 and 14-16 have been objected to.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

6.  Claims 1 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Antonyraj et al US 2017/0250974 A1 (hereinafter Antonyraj) in view of Sood et al US 2016/0373474 A1 (hereinafter Sood) and Ben Ayed U.S. Patent No. 9,032,498 B1 (hereinafter Ayed).
As to claim 1, Antonyraj discloses a computer-implemented method, comprising: 
initiating, by a first computing device of a user, a detection of a pre-paired second computing device of the user (i.e. determining that devices were previously paired) [0047], the detection initiated based at least on an application requiring a user authentication credential to be entered (i.e. based on request from application) [0047], wherein the application is running on the first computing device and the user authentication credential is pre-stored in an encrypted form on a companion application running on the second computing device (i.e. encrypted password key) [0047]; 
sending, by the first computing device, a request to receive the user authentication credential to be entered on the companion application on the second computing device via the communication channel (i.e. retrieval of the password key) [0047]; 
receiving, by the first computing device, the user authentication credential from the second computing device via the communication channel in the encrypted form (i.e. sending the password encryption key) [0047]; 

Antonyraj does not teach generating, by the first computing device, a communication channel with the second computing device, the communication channel generated based at least on generating a mutual authentication key by the first computing device and the second computing device.  Antonyraj does not teach facilitating, by the first computing device, the entering of the user authentication credential on the application without user intervention.
Sood teaches generating, by the first computing device, a communication channel with the second computing device, the communication channel generated would have been based at least on generating a mutual authentication key by the first computing device and the second computing device (i.e. mutually authenticated key for establishing a secure communication channel) [0093].  
Ayed teaches facilitating, by the first computing device, the entering of the user authentication credential on the application without user intervention (i.e. auto-fill passwords) [column 10, lines 51-58].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Antonyraj so that the first computing device would have generated a communication channel with the second computing device, the communication channel generated based at least on generating a mutual authentication key by the first computing device and the 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Antonyraj by the teaching of Sood because it makes it difficult to probe for desired information [0003].  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Antonyraj by the teaching of Ayed because it enables adaptive authentication to application with better security features [column 1, lines 54-56].
As to claim 10, Antonyraj discloses a computing device, comprising: 
a communication interface configured to (i.e. network interface) [0070]: 
initiate a detection of a pre-paired second computing device of a user (i.e. determining that devices were previously paired) [0047], the detection initiated based at least on an application requiring a user authentication credential to be entered (i.e. based on request from application) [0047], wherein the application is running on the computing device of the user and the user authentication credential is pre-stored in an encrypted form on a companion application running on the second computing device (i.e. encrypted password key) [0047]; 

receive the user authentication credential from the second computing device via the communication channel in the encrypted form (i.e. encrypted password key) [0047]; 
a memory comprising executable instructions (i.e. memory) [0031]; and 
a processor communicably coupled to the communication interface, the processor configured to execute the instructions to cause the computing device to at least (i.e. processor) [0031]: 
decrypt the user authentication credential received in the encrypted form (i.e. decrypting the password encryption key) [0047].
Antonyraj does not teach generating, by the first computing device, a communication channel with the second computing device, the communication channel generated based at least on generating a mutual authentication key by the first computing device and the second computing device.  Antonyraj does not teach facilitating, by the first computing device, the entering of the user authentication credential on the application without user intervention.

Ayed teaches facilitating, by the first computing device, the entering of the user authentication credential on the application without user intervention (i.e. auto-fill passwords) [column 10, lines 51-58].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Antonyraj so that the first computing device would have generated a communication channel with the second computing device, the communication channel generated based at least on generating a mutual authentication key by the first computing device and the second computing device.  The first computing device would have facilitated the entering of the user authentication credential on the application without user intervention.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Antonyraj by the teaching of Sood because it makes it difficult to probe for desired information [0003].  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Antonyraj by the teaching of Ayed because it enables adaptive authentication to application with better security features [column 1, lines 54-56].
2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Antonyraj et al US 2017/0250974 A1 (hereinafter Antonyraj), Sood et al US 2016/0373474 A1 (hereinafter Sood) and Ben Ayed U.S. Patent No. 9,032,498 B1 (hereinafter Ayed) as applied to claim 1 above, and further in view of Chen US 2016/0239822 A1.
As to claim 2, the Antonyraj-Sood-Ayed combination does not teach the method as claimed in claim 1, wherein the first computing device is paired with the second computing device by entering a device identifier by the user on the application running on the first computing device, wherein the device identifier is displayed on the companion application running on the second computing device.  
Chen teaches that the first computing device is paired with the second computing device by entering a device identifier by the user on the application running on the first computing device, wherein the device identifier is displayed on the companion application running on the second computing device (i.e. input device identification code and is displayed on another mobile device) [0025 and figure 2].  
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Antonyraj-Sood-Ayed combination so that the first computing device would have been paired with the second computing device by entering a device identifier by the user on the application running on the first computing device, wherein the device identifier would have been displayed on the companion application running on the second computing device.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified .
8.  Claims 3 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Antonyraj et al US 2017/0250974 A1 (hereinafter Antonyraj), Sood et al US 2016/0373474 A1 (hereinafter Sood) and Ben Ayed U.S. Patent No. 9,032,498 B1 (hereinafter Ayed) as applied to claims 1 and 10 above, and further in view of Chaubey et al U.S. Patent No. 9,893,883 B1 (hereinafter Chaubey).
As to claim 3, the Antonyraj-Sood-Ayed combination does not teach the method as claimed in claim 1, wherein the mutual authentication key is generated by the first computing device and the second computing device by applying a Diffie-Hellman key exchange agreement protocol.  
Chaubey teaches that the mutual authentication key is generated by the first computing device and the second computing device by applying a Diffie-Hellman key exchange agreement protocol (i.e. Diffie-Hellman key exchange is used to establish a secure session) [abstract].  
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Antonyraj-Sood-Ayed combination so that the mutual authentication key would have been generated by the first computing device and the second computing device by applying a Diffie-Hellman key exchange agreement protocol.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Antonyraj-Sood-Ayed combination by the teaching of Chaubey because it allows two devices 
As to claim 11, the Antonyraj-Sood-Ayed combination does not teach the computing device as claimed in claim 10, wherein the mutual authentication key is generated by the computing device and the second computing device by applying a Diffie-Hellman key exchange agreement protocol.  
Chaubey teaches that the mutual authentication key is generated by the first computing device and the second computing device by applying a Diffie-Hellman key exchange agreement protocol (i.e. Diffie-Hellman key exchange is used to establish a secure session) [abstract].  
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Antonyraj-Sood-Ayed combination so that the mutual authentication key would have been generated by the first computing device and the second computing device by applying a Diffie-Hellman key exchange agreement protocol.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Antonyraj-Sood-Ayed combination by the teaching of Chaubey because it allows two devices that have no prior knowledge of each other to jointly establish a shared secret key over a public channel [column 1, lines 17-22].
9.  Claims 4, 5, 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Antonyraj et al US 2017/0250974 A1 (hereinafter Antonyraj), Sood et al US 2016/0373474 A1 (hereinafter  as applied to claims 1 and 10 above, and further in view of Nessett et al U.S. Patent No. 7,480,939 B1 (hereinafter Nessett).
As to claim 4, the Antonyraj-Sood-Ayed combination does not teach the generating a first random value key.  The Antonyraj-Sood-Ayed combination does not teach receiving a second random value key generated by the second computing device.  The Antonyraj-Sood-Ayed combination does not teach appending the first random value key to the second random value key.  The Antonyraj-Sood-Ayed combination does not teach generating a first encrypted data by encrypting the appended first and second random value keys using the mutual authentication key.  The Antonyraj-Sood-Ayed combination does not teach sending the first encrypted data to the second computing device, wherein the second computing device is configured to validate the first encrypted data using the mutual authentication key.  
Nessett teaches generating a first random value key (i.e. random number C1) [column 10 lines 62 to column 11 line 8].  Nessett teaches receiving a second random value key generated by the second computing device (i.e. generated random number C2) [column 10 lines 62 to column 11 line 8].  Nessett teaches appending the first random value key to the second random value key (i.e. concatenating random number C2 and random number C1) [column 10 lines 62 to column 11 line 8].  Nessett teaches generating a first encrypted data by encrypting the appended first and second random value keys using the mutual authentication key (i.e. encrypts a concatenation of random number C2 and random number C1) [column 10 lines 62 to column 11 line 8].  Nessett teaches sending the first encrypted data to the second computing device, wherein the second computing device is configured to validate the first encrypted data using the mutual authentication key (i.e. transmitting the encrypted concatenated value) [column 11, lines 9-11].  

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Antonyraj-Sood-Ayed combination by the teaching of Nessett because it provides a key lease in a secondary authentication protocol after a primary authentication protocol has been performed [column 2, lines 47-49].
As to claim 5, the Antonyraj-Sood-Ayed combination does not teach sending the first random value key to the second computing device, wherein the second computing device is configured to append the second random value key to the first random value key.  The Antonyraj-Sood-Ayed combination does not teach receiving a second encrypted data from the second computing device, the second encrypted data being generated by encrypting the appended first and second random value keys using the mutual authentication key.  The Antonyraj-Sood-Ayed combination does not teach validating the second encrypted data using the mutual authentication key.  

Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Antonyraj-Sood-Ayed combination so that the first random value key would have been sent to the second computing device, wherein the second computing device would have been configured to append the second random value key to the first random value key.  A second encrypted data would have been received from the second computing device, the second encrypted data would have been generated by encrypting the appended first and second random value keys using the mutual authentication key.  The second encrypted data would have been validated using the mutual authentication key.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Antonyraj-Sood-Ayed combination by the teaching of Nessett because it provides a key lease 
As to claim 12, the Antonyraj-Sood-Ayed combination does not teach the generate a first random value key.  The Antonyraj-Sood-Ayed combination does not teach receive a second random value key generated by the second computing device.  The Antonyraj-Sood-Ayed combination does not teach append the first random value key to the second random value key.  The Antonyraj-Sood-Ayed combination does not teach generate a first encrypted data by encrypting the appended first and second random value keys using the mutual authentication key.  The Antonyraj-Sood-Ayed combination does not teach send the first encrypted data to the second computing device, wherein the second computing device is configured to validate the first encrypted data using the mutual authentication key.  
Nessett teaches generating a first random value key (i.e. random number C1) [column 10 lines 62 to column 11 line 8].  Nessett teaches receiving a second random value key generated by the second computing device (i.e. generated random number C2) [column 10 lines 62 to column 11 line 8].  Nessett teaches appending the first random value key to the second random value key (i.e. concatenating random number C2 and random number C1) [column 10 lines 62 to column 11 line 8].  Nessett teaches generating a first encrypted data by encrypting the appended first and second random value keys using the mutual authentication key (i.e. encrypts a concatenation of random number C2 and random number C1) [column 10 lines 62 to column 11 line 8].  Nessett teaches sending the first encrypted data to the second computing device, wherein the second computing device is configured to validate the first encrypted data using the mutual authentication key (i.e. transmitting the encrypted concatenated value) [column 11, lines 9-11].  

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Antonyraj-Sood-Ayed combination by the teaching of Nessett because it provides a key lease in a secondary authentication protocol after a primary authentication protocol has been performed [column 2, lines 47-49].
As to claim 13, the Antonyraj-Sood-Ayed combination does not teach send the first random value key to the second computing device, wherein the second computing device is configured to append the second random value key to the first random value key.  The Antonyraj-Sood-Ayed combination does not teach receive a second encrypted data from the second computing device, wherein the second encrypted data is generated by encrypting the appended random value keys using the mutual authentication key.  The Antonyraj-Sood-Ayed combination does not teach validate the second encrypted data using the mutual authentication key.  

Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Antonyraj-Sood-Ayed combination so that the first random value key would have been sent to the second computing device, wherein the second computing device would have been configured to append the second random value key to the first random value key.  A second encrypted data would have been received from the second computing device, the second encrypted data would have been generated by encrypting the appended first and second random value keys using the mutual authentication key.  The second encrypted data would have been validated using the mutual authentication key.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Antonyraj-Sood-Ayed combination by the teaching of Nessett because it provides a key lease .
10.  Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Antonyraj et al US 2017/0250974 A1 (hereinafter Antonyraj), Sood et al US 2016/0373474 A1 (hereinafter Sood) and Ben Ayed U.S. Patent No. 9,032,498 B1 (hereinafter Ayed) as applied to claim 1 above, and further in view of Moon et al US 2020/0112526 A1 (hereinafter Moon).
As to claim 9, the Antonyraj-Sood-Ayed combination does not teach the method as claimed in claim 1, wherein the application is a payment application and the method further comprises facilitating a payment transaction based at least upon entering the user authentication credential.  
Moon teaches that the application is a payment application and the method further comprises facilitating a payment transaction based at least upon entering the user authentication credential (i.e. payment application and using credentials associated with a user) [0021].  
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Antonyraj-Sood-Ayed combination so that the application would have been a payment application and the method would have further comprised facilitating a payment transaction based at least upon entering the user authentication credential.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Antonyraj-Sood-Ayed combination by the teaching of Moon because by using an application .
Allowable Subject Matter
11.  Claims 6-8 and 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to claim 6, the prior art does not disclose, teach or fairly suggest the limitations of “generating an encryption key and a Message Authentication Code (MAC) key, wherein the user authentication credential is entered on the application running on the first computing device by the user”, “encrypting the user authentication credential using the encryption key”, “generating a third encrypted data by appending a first Message Authentication Code (MAC1) generated using the MAC key to the encrypted user authentication credential”, “generating a fourth encrypted data by encrypting the third encrypted data using the mutual authentication key”, “generating a fifth encrypted data by appending a second Message Authentication Code (MAC2) generated using the mutual authentication key to the fourth encrypted data” and “sending the fifth encrypted data to the second computing device via the communication channel, wherein the second computing device is configured to: verify the MAC2 using the mutual authentication key, decrypt the fourth encrypted data using the mutual authentication key to retrieve the third encrypted data, and store the third encrypted data”.  
As to claim 14, the prior art does not disclose, teach or fairly suggest the limitations of “generate an encryption key and a Message Authentication Code (MAC) key, wherein the user authentication credential is entered on the application running on the computing device by the 
Any claims not directly addressed are objected to on the virtue of their dependency.
12.  Claims 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art to independent claim 17 is Antonyraj et al US 2017/0250974 A1 (hereinafter Antonyraj), Sood et al US 2016/0373474 A1 (hereinafter Sood) and Ben Ayed U.S. Patent No. 9,032,498 B1 (hereinafter Ayed).  Antonyraj teaches receiving a request for a user authentication credential to be entered on an application running on a first computing device of a user via a communication channel wherein the first computing device is pre-paired with the computing device of the user and the user authentication credential is pre-stored in an encrypted form on a companion application running on the computing device, as discussed above.  Sood teaches generate a communication channel with the first computing device, the communication channel generated based at least on generating a mutual authentication key by the computing device and the first computing device, as discussed above. Ayed teaches wherein the first computing device is configured to decrypt the fifth encrypted data to retrieve the user 
Any claims not directly addressed are allowed on the virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Relevant Prior Art
13.  The following references have been considered relevant by the examiner:
A.  Andersen US 2014/0185805 A1 directed to securely exchanging cipher keys between an implantable device and an external device [abstract].
B.  Zerr et al US 2012/0324076 A1 directed to associating or pairing a mobile device with a local output device via a central or mobile connect server system [abstract].
C.  Donaldson US 2011/0320535 A1 directed to enabling a communication device to be paired with multiple other communication devices that are connected to a network without the need to 
Conclusion
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARAVIND K MOORTHY whose telephone number is (571)272-3793. The examiner can normally be reached M-F 5:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.